DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  If a non-compliant amendment would otherwise place the application in condition for allowance, the examiner may enter the non-compliant amendment and provide an examiner’s amendment to correct the non-compliance.  MPEP 714 II. E.
Please replace claim 1 in the amended claims filed 5/12/21 with the following amendment, where the claim amendment below is identical to the applicant’s amendment of claim 1 except for the correction of lines 23-24 which included a clear typographical error because the amendment of those lines was not completely underlined (non-compliant).

1. (Currently Amended) A smart charging method, configured  by using a domestic power source, wherein the charging device comprises a plurality of charging regions disposed perform automatic charging control on the mobile electronic devices plugged in the charging regions, and the smart charging method comprises: 
(A) turning on a power source of the charging device; 
(B) waiting for a predetermined period in which an inrush current prevention circuit absorbs inrush current; 
(C) by using a plurality of current sensors of [[a]] the control circuit electrically connected to the inrush current prevention circuit, obtaining total current required by the all charging regions; 
(D) by using a micro control unit electrically connected to the current sensors, determining whether the total current of the all charging regions is higher than a maximal current supply value;  
when the total current of the all charging regions is higher than a maximal current supply value, 
(E) repeatedly turning on and off a plurality of overload relays disposed between the control circuit and the charging regions respectively, by a predetermined number of times; 
(F) resetting the power source by turning off all of the plurality of overload relays repeating the steps (A)-(D); 
when the total current of the all charging regions is not higher than a maximal current supply value, 
by turning on all of the overload relays by using the micro control unit, supplying the current required by all of the charging regions for charging; 
(H) determining whether total current of at least two charging regions is higher than the maximal current supply value;  
when the total current of the at least two charging regions is higher than the maximal current supply value, 
(I) by controlling the charging regions, performing a charging operation for a first charging period on the charging regions respectively, and repeating the steps (B)-(D); and 
when the total current of the at least two charging regions is not higher than the maximal current supply value, 
(J) by controlling the at least two charging regions and remaining charging region, performing a charging operation for a second charging period on the at least two charging regions and the remaining charging region respectively, and repeating the steps (B)-(D).


Allowable Subject Matter
Claims 1, 2, and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 5-6) in the Applicant Arguments/Remarks Made in an Amendment filed 5/12/21, 
Claim 1 recites a smart charging method, configured to supply a charging device with power through a power socket by using a domestic power source, wherein the charging device comprises a plurality of charging regions disposed inside thereof, and each of the charging regions comprises a plurality of sockets configured to charge a plurality of mobile electronic devices, and the charging device comprises a control circuit configured to perform automatic charging control on the mobile electronic devices plugged in the charging regions, and the smart charging method comprises: (A) turning on a power source of the charging device; (B) waiting for a predetermined period in which an inrush current prevention circuit absorbs inrush current; (C) by using a plurality of current sensors of the control circuit electrically connected to the inrush current prevention circuit, obtaining total current required by the all charging regions; (D) by using a micro control unit electrically connected to the current sensors, determining whether the total current of the all charging regions is higher than a maximal current supply value; when the total current of the all charging regions is higher than a maximal current supply value, (E) repeatedly turning on and off a plurality of overload relays disposed between the control circuit and the charging regions respectively, by a predetermined number of times; (F) resetting the power source by turning off all of the plurality of overload relays, and repeating the steps (A)-(D); when the total current of the all charging regions is not higher than a maximal current supply value, (G) by turning on all of the overload relays by suing the micro control unit, supplying the current required by all of the charging regions for charging; (H) determining whether total current of at least two charging regions is higher than the maximal 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859  

/EDWARD TSO/Primary Examiner, Art Unit 2859